J-S59022-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARZEL D. BRICKHOUSE                       :
                                               :
                       Appellant               :   No. 666 EDA 2017

            Appeal from the Judgment of Sentence February 2, 2017
             In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0002257-2014


BEFORE:      BENDER, P.J.E., OTT, J., and FITZGERALD, J.

MEMORANDUM BY OTT, J.:                               FILED DECEMBER 08, 2017

        Marzel D. Brickhouse appeals from the judgment of sentence imposed

February 2, 2017, in the Montgomery County Court of Common Pleas. The

trial court sentenced Brickhouse to an aggregate term of 12 to 24 years’

imprisonment, following his conviction of robbery (two counts), aggravated

assault, criminal conspiracy, theft, receiving stolen property (“RSP”) (six

counts), simple assault (three counts), and recklessly endangering another

person (“REAP”).1 On appeal, Brickhouse challenges the sufficiency of the

evidence supporting his convictions of robbery and aggravated assault, and

contends the trial court improperly imposed a mandatory minimum sentence

____________________________________________


   Former Justice specially assigned to the Superior Court.

1See 18 Pa.C.S. §§ 3701(a)(1)(ii) and (iv), 2702(a)(1), 903(a)(1), 3921,
3925(a), 2701(a)(1)-(3), and 2705, respectively.
J-S59022-17



when the Commonwealth failed to provide proper notice.          For the reasons

below, we affirm in part, reverse in part, and remand for resentencing.

     The relevant facts underlying Brickhouse’s arrest and conviction are

summarized by the trial court as follows:

            At trial, on September 6, 2016, the victim, Mr. Fleetman,
     testified that he was 67 at the time of the incident, is five feet and
     four or five inches tall, and is 227 pounds. [Brickhouse] was 46
     years old at the time of trial, five [feet,] eleven inches tall, and
     225 pounds.

           On January 17, 2014, Mr. Fleetman was working the cash
     register at Citgo gas station. The convenience store had lottery
     tickets on the counter, and was a little smaller than the courtroom.
     The area Mr. Fleetman was standing in was small and surrounded
     by counters and a sink. Mr. Fleetman saw [Brickhouse] enter the
     store alone and try to enter the bathroom, but it was locked. Mr.
     Fleetman told [Brickhouse] that he couldn’t go into the bathroom
     which was not a public restroom. Mr. Fleetman [was] unsure if
     anything was said after that, but a couple seconds later,
     [Brickhouse] struck Mr. Fleetman in the face right between his
     eyes. [Brickhouse] also confessed to striking the victim when he
     was told he couldn’t use the bathroom.

            [Brickhouse’s] punch was so hard that it broke Mr.
     Fleetman’s glasses, caused a busted lip, two black eyes, and a
     scar from where the glasses were “smashed” into the victim’s
     face. Mr. Fleetman indicated that there was “blood everywhere,”
     that he had never been struck that hard, and that he “wasn’t
     totally knocked out, but [he] was on the floor, and [he], you know,
     was in pain.” When Mr. Fleetman was punched, he was directly
     to the right of a waist high sink, and after he fell and was on his
     hands and knees, he saw [Brickhouse] take lottery tickets out.
     Mr. Fleetman didn’t see the punch coming, did not have time to
     prepare for the punch, did not have a chance to defend himself,
     and did not believe he would have been able to defend himself
     against [Brickhouse]. While Mr. Fleetman was on the ground, he
     testified that he was worried “something else might happen.”

          Mr. Fleetman was transported to the hospital by ambulance
     and was in the hospital at least 3-4 hours. Mr. Fleetman needed


                                     -2-
J-S59022-17


      stitches, but did not have surgery because he didn’t think he
      needed it, although his nose was broken. Mr. Fleetman stated that
      he “just never got around to getting it done.” Mr. Fleetman
      remembers swelling to his checks and eyes, both of which were
      black and blue.

             Mr. Fleetman also testified that his vision was blurry for
      several months, he was in significant pain of a 9 out of 10 scale,
      and continued to get headaches for several months after the
      incident which he had never suffered from prior to the incident.
      Additionally, Mr. Fleetman had trouble breathing after the
      incident. Although he had previous sinus issues, it was worse
      after the incident and he had a hard time laying down and sleeping
      because his nose was crooked.

            Mr. Fleetman also appeared to have some partial memory
      issues from the night stating “I didn’t-I don’t --- I don't know
      everything” when asked if he was unable to describe what
      happened. However, Mr. Fleetman denied having memory loss,
      but then in response to the question “Because you weren't hurt
      enough to have a loss of memory, right?” Mr. Fleetman responded
      “If you say so. I don’t know.” When asked about his statement
      to the police, Mr. Fleetman responded “I, you know-I wasn't--- I
      wasn't really with it, was I, at the time.”

Trial Court Opinion, 3/27/2017, at 1-3 (record citations omitted).

      On February 11, 2014, Brickhouse gave a statement to police, admitting

he struck Mr. Fleetman, and stole two drawers of lottery scratch-off tickets

from the gas station. See Investigative Interview Record, 2/11/2014, at 4.

Further, he acknowledged he and two accomplices drove to various stores

around town to cash in any winning tickets. See id. at 4-5.

      Brickhouse was subsequently charged with four counts of robbery, six

counts of criminal conspiracy and RSP, three counts of simple assault, and one

count each of aggravated assault, theft, and REAP. He filed a pretrial motion

to suppress the statement he provided to the police, which the court denied.



                                    -3-
J-S59022-17



On September 6, 2016, the case proceeded to a non-jury trial.            At the

conclusion of its case, the Commonwealth withdrew one count of robbery

under Section 3701(a)(ii). Thereafter, the trial court found Brickhouse guilty

of all of the remaining charges, with the exception of robbery under Section

3701(a)(1)(i). Brickhouse filed a motion for reconsideration on November 22,

2016, which the trial court promptly denied.

       On February 1, 2017, the day before the scheduled sentencing hearing,

the Commonwealth filed an “amended” notice2 of its intent to seek a

mandatory minimum sentence of 25 years’ imprisonment pursuant to

Pennsylvania’s “Three Strikes” law, 42 Pa.C.S. § 9714. It averred Brickhouse

had pled guilty to two prior crimes of violence, both first-degree robberies, in

November 1989 and November 1990. See Commonwealth’s Amended Notice

of Intent to Seek Mandatory Sentences, 2/1/2017, at ¶¶ 2-3. The next day,

before the start of the hearing, the Commonwealth filed another “amended”

notice, in which it acknowledged Brickhouse had been convicted of only one

prior crime of violence, the 1990 robbery, and requested a mandatory

sentence of 10 to 20 years’ imprisonment. See Amended Notice of Intent to

Seek Mandatory Sentences, 2/2/2017, at ¶ 2.      Later that day, the trial court

sentenced Brickhouse to an aggregate term of 12 to 24 years’ imprisonment.

Specifically, the court imposed the mandatory minimum sentence of 10 to 20

____________________________________________


2 The certified record does not include any prior notice filed by the
Commonwealth.


                                           -4-
J-S59022-17



years’   incarceration     for   robbery       under   Subsection   3701(a)(1)(ii),   a

consecutive term of one to two years’ imprisonment for aggravated assault,

and a consecutive term of one to two years’ incarceration for one count of

conspiracy.      The court vacated the remaining conspiracy convictions,

concluding the facts demonstrated there was only “one conspiratorial act

against one victim.” N.T., 2/2/2017, at 43. With regard to the remaining

charges, the court either found they merged for sentencing purposes or it

imposed no further penalty. See id. at 43-44. This timely appeal followed.3

       In his first two issues, Brickhouse challenges the sufficiency of the

evidence supporting his convictions of robbery and aggravated assault. Our

review of such claims is well-settled:

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proof of proving every element of the
       crime beyond a reasonable doubt by means of wholly
       circumstantial evidence. Moreover, in applying the above test,
       the entire record must be evaluated and all the evidence actually
____________________________________________


3 On February 21, 2017, the trial court ordered Brickhouse to file a concise
statement or errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Brickhouse complied with the court’s directive and filed a concise statement
on March 9, 2017.

                                           -5-
J-S59022-17


       received must be considered. Finally, the trier of fact while
       passing on the credibility of witnesses and the weight of the
       evidence produced, is free to believe all, part[,] or none of the
       evidence.

Commonwealthv. Bragg, 133 A.3d 328, 330–331 (Pa. Super. 2016), aff'd,

169 A.3d 1024 (Pa. 2017).

       As indicated above, Brickhouse was convicted of robbery under

Subsection 3701(a)(1)(ii).4 Accordingly, the Commonwealth was required to

prove that “in the course of committing a theft,” Brickhouse “threaten[ed]

another with or intentionally put[] him in fear of immediate serious bodily

injury[.]”     18 Pa.C.S. § 3701(a)(1)(ii).      The Crimes Code defines “serious

bodily injury” as “[b]odily injury which creates a substantial risk of death or

which causes serious, permanent disfigurement, or protracted loss or

impairment of the function of any bodily member or organ.” 18 Pa.C.S. §

2301. Moreover, “[t]he Commonwealth need not prove a verbal utterance or

threat    to     sustain   a    conviction     under   subsection   3701(a)(1)(ii).”

Commonwealth v. Hopkins, 747 A.2d 910, 914 (Pa. Super. 2000). Rather,

“aggressive actions that threatened the victim’s safety” may be sufficient to

sustain a conviction of robbery. Id.

       Brickhouse contends the evidence was insufficient to demonstrate he

“threatened or intentionally placed the victim in fear of immediate serious

bodily injury.” Brickhouse’s Brief at 15 (emphasis omitted). He emphasizes

he “administered a single blow that resulted in broken glasses and a broken
____________________________________________


4 We note Brickhouse does not challenge his conviction under Section
3701(a)(1)(iv).

                                           -6-
J-S59022-17



nose,” and the victim “never testified that he feared for his life or serious

injury.” Id. at 15-16. Rather, Brickhouse maintains the more appropriate

charge for his conduct was under Subsection 3701 (a)(1)(iv), which requires

proof that the defendant inflicted, or put the victim in fear of, immediate

bodily injury, as opposed to serious bodily injury.5          See 18 Pa.C.S. §

3701(a)(1)(iv).      See also 18 Pa.C.S. § 2301 (defining bodily injury as

“[i]mpairment of a physical condition or substantial pain.”).

       In finding Brickhouse guilty of Subsection 3701 (a)(1)(ii), the trial court

relied upon this Court’s decisions in Commonwealth v. Farmer, 361 A.2d

701 (Pa. Super. 1976) (en banc), and Commonwealth v. Davis, 459 A.2d

1267 (Pa. Super. 1983).           In Farmer, the defendant and an accomplice

approached the female victim, who was waiting at a bus stop with her brother

and uncle. The defendant grabbed her purse, punched her in the face, and

fled with his accomplice. Farmer, supra, 361 A.2d at 701. The defendant

was subsequently convicted of robbery under Subsection 3701 (a)(1)(ii). An

en banc panel of this Court affirmed on appeal, concluding:

       [The defendant] grabbed [the victim’s] pocketbook and punched
       her in the face. An accomplice was present who could very easily,
       if necessary, have joined [the defendant] in applying force to
       separate the victim from her handbag. Although the woman did
       not testify specifically that [the defendant] had verbally
       threatened her, the trial judge reasonably concluded that, under
       the circumstances, the victim had been threatened by [the
____________________________________________


5 A conviction of robbery under Subsection 3701 (a)(1)(iv) is graded as a
felony of the second degree, and would not be subject to a mandatory
minimum sentence under the “Three Strikes” law.       See 18 Pa.C.S. §
3701(b)(1); 42 Pa.C.S. § 9714(g).

                                           -7-
J-S59022-17


      defendant’s actions] and had been placed in fear of immediate
      serious bodily injury. In addition, the lower court justifiably
      concluded that [the defendant] possessed the [i]ntent to place his
      victim in fear of such injury, since intent can, and in most cases
      necessarily must, be inferred from the circumstances, and since a
      punch to the face can easily cause serious injury or even death.

Farmer, supra, 361 A.2d at 702.

      In Davis, supra, the victim was working an overnight shift at a pipe

shop when, at 3:00 a.m., the defendant entered through the transaction

window and approached the cash register. The defendant told the victim to

“get back” as he took money from the register. Davis, supra, 459 A.2d at

1268. After locating additional money in a cigar box, the defendant fled the

store. The entire encounter lasted approximately twenty seconds. See id. In

affirming   the   defendant’s   conviction   of   robbery   under   Subsection

3701(a)(1)(ii), a panel of this Court found the defendant’s aggressive actions,

which included “climbing through the shop window” and warning the victim to

“[g]et back,” were sufficient to demonstrate an implicit threat of “imminent

bodily harm if [the victim] failed to comply[.]” Id. at 1272.

      Applying these cases to the facts sub judice, the trial court concluded

that Brickhouse’s act of punching the victim in the face, without provocation,

so hard that it broke the victim’s nose, is, as in Davis, “an aggressive action

that implies a threat to the victim’s safety.” Trial Court Opinion, 3/27/2017,

at 6-7. Further, the court found that, similar to the facts in Farmer, here,

Brickhouse “stole something without saying a word after punching the victim

in the face.” Id. at 7. The court opined this unprovoked violent act implied

that the victim would suffer immediate serious bodily injury if he interfered

                                     -8-
J-S59022-17



with Brickhouse’s theft of the lottery tickets. See id. at 7. We agree with the

trial court’s analysis.

      Further, we find this Court’s recent decision in Bragg, supra,

instructive. In that case, the defendant was convicted of robbing two banks

in broad daylight. Both times, he appeared, without a weapon, and demanded

money from the teller.    See Bragg, supra, 133 A.3d at 329. During the

second robbery, he disguised himself by wearing a baseball cap, sunglasses

and surgical gloves. When he approached the teller, the defendant “growled,

‘What are you looking at?’ banged on the counter, and demanded money from

the teller, who placed $37,000 in [the defendant’s] bag.” Id. at 330.      The

defendant was later arrested and convicted of, inter alia, robbery under

Subsection 3701(a)(1)(ii).

      Similar to the present case, the defendant in Bragg argued on appeal

that the evidence was insufficient to demonstrate he intentionally placed the

victims in fear of serious bodily injury, since he only “entered the banks in

broad daylight, banged on the counter, and demanded money.” Id. at 332.

However, a panel of this Court disagreed. Relying on Davis, the Bragg panel

explained that aggressive actions alone, absent a verbal utterance, may

sufficiently imply a threat to the victim’s safety. See id. The panel opined:

      [I]n the instant case, [the defendant’s] aggressive actions placed
      employees and customers of PNC Bank in fear of serious bodily
      injury. [The defendant] entered the bank, disguised himself with
      sunglasses and a baseball cap, and equipped with surgical gloves
      to conceal his fingerprints. When he reached the teller, he
      sneered, “What are you looking at?” [The defendant] then banged
      his fists on the counter and demanded that the teller place only

                                     -9-
J-S59022-17


      large bills in his bag. While [the defendant] asserts he cannot be
      guilty of first-degree robbery as he did not brandish a weapon or
      make a specific verbal threat, this Court has never held that either
      action is required to sustain a conviction under Section
      3701(a)(1)(ii).

Id. at 332.

      The same is true here. At the time of the incident, Brickhouse was 46

years old, and five feet, 11 inches tall. See N.T., 9/6/2016, at 7, 73. The

victim was 67 years old, and five feet, five inches tall – 20 years older and

half a foot shorter than his attacker.    See id. at 21 -22. Brickhouse entered

the small convenience store and attempted to use the restroom. See N.T.,

9/6/2016, at 26. After the victim, who was alone behind the counter, told

Brickhouse he was not permitted to do so, Brickhouse, without saying a word,

punched him in the face. See id. at 26-28. Although the victim did not lose

consciousness, the blow knocked him to the floor, and broke his glasses and

nose. See id. at 28-29. Brickhouse then grabbed two trays of lottery tickets

and fled. Based on these facts, we agree with the trial court’s conclusion that

Brickhouse’s unprovoked aggressive and violent act was sufficient to establish

that he “intentionally put [the victim] in fear of immediate serious bodliy

injury” to support his conviction of robbery under Subsection 3701(a)(1)(ii).

      Brickhouse, however, insists that administering a “single blow that

resulted in broken glasses and a broken nose” would not place the victim in

fear of death or serious injury.         Brickhouse’s Brief at 15.   Further, he

emphasizes “the victim never testified that he feared for his life or serious

injury” and the victim actually “attempted to stop [Brickhouse] during the


                                     - 10 -
J-S59022-17



altercation.” Id. at 16. Under our standard of review, viewing the evidence

in the light most favorable to the Commonwealth,6 we find Brickhouse has

mischaracterized the evidence. Although it is true Brickhouse only struck the

victim once, he did so violently. The victim was also significantly older and

shorter than Brickhouse. Moreover, although Brickhouse’s attorney insisted

that a surveillance photograph showed the victim “trying to stop” Brickhouse,7

that photograph (which was included in the certified record) showed the

elderly victim kneeling on the floor with his hands up, as Brickhouse, who was

holding the lottery trays, looked down at him. See Exhibit C-2. It does not

support Brickhouse’s assertion that his actions were not intended to place the

victim in fear of immediate serious bodily injury.          Accordingly, no relief is

warranted on his first claim

        Next, Brickhouse challenges the sufficiency of the evidence supporting

his conviction of aggravated assault.              He was convicted under Section

2702(a)(1), which provides:

        A person is guilty of aggravated assault if he … attempts to
        cause serious bodily injury to another, or causes such injury
        intentionally, knowingly or recklessly under circumstances
        manifesting extreme indifference to the value of human life[.]

18 Pa.C.S. § 2702(a)(1) (emphasis supplied). As noted above, only an injury

that “creates a substantial risk of death or which causes serious, permanent

disfigurement, or protracted loss or impairment of the function of any bodily
____________________________________________


6   See Bragg, supra.

7   See N.T., 9/6/2016, at 53-54.

                                          - 11 -
J-S59022-17



member or organ,” constitutes a “serious bodily injury” under the Crimes

Code.    18 Pa.C.S.     § 2301.     Here, the trial court found the evidence was

insufficient to prove the victim suffered serious bodily injury.        See N.T.,

9/6/2016, at 103. Accordingly, under the statute, the Commonwealth was

required to prove the defendant attempted to cause serious bodily injury.

        “A person commits an attempt when, with intent to commit a
        specific crime, he does any act which constitutes a substantial step
        toward the commission of that crime.” An attempt under §
        2702(a)(1) requires a showing of some act, albeit not one causing
        serious bodily injury, accompanied by an intent to inflict serious
        bodily injury.

              “A person acts intentionally with respect to a material
        element of an offense when ... it is his conscious object to engage
        in conduct of that nature or to cause such a result....” “As intent
        is a subjective frame of mind, it is of necessity difficult of direct
        proof.” The intent to cause serious bodily injury may be proven
        by direct or circumstantial evidence.

Commonwealth v. Matthew, 909 A.2d 1254, 1257 (Pa. 2006) (internal

citations omitted).

        In Matthew, the Pennsylvania Supreme Court reaffirmed the totality of

the circumstances test, first utilized in Commonwealth v. Alexander, 383

A.2d 887 (Pa. 1978),8 to determine whether a defendant possessed the

requisite specific intent to inflict serious bodily injury when the victim did not,
____________________________________________


8 In Alexander, the victim was standing on a sidewalk when the defendant,
without warning, struck him in the face with a closed fist. Alexander, supra,
383 A.2d at 888. Although the victim fell to the ground, he did not lose
consciousness. Id. The defendant was subsequently convicted of aggravated
assault. However, on appeal, the Pennsylvania Supreme Court reversed,
concluding that, absent the infliction of serious bodily injury, the
circumstances surrounding the attack did not support a finding that the
defendant intended to inflict serious bodily injury upon the victim. Id. at 889.

                                          - 12 -
J-S59022-17



in fact, suffer serious bodily injury as a result of the assault. The Matthew

Court explained:

        Alexander provided a list, albeit incomplete, of factors that may
        be considered in determining whether the intent to inflict serious
        bodily injury was present, including evidence of a significant
        difference in size or strength between the defendant and the
        victim, any restraint on the defendant preventing him from
        escalating the attack, the defendant’s use of a weapon or other
        implement to aid his attack, and his statements before, during, or
        after the attack which might indicate his intent to inflict injury.
        Alexander, at 889. Alexander made clear that “simple assault
        combined with other surrounding circumstances may, in a proper
        case, be sufficient to support a finding that an assailant attempted
        to inflict serious bodily injury, thereby constituting aggravated
        assault.

Matthew, supra, 909 A.2d at 1257, citing Alexander, supra.                     The

determination of whether a defendant possessed the specific intent to cause

serious bodily injury is made on a case-by-case basis, and “depending on the

other     circumstances,    even    a    single   punch   may    be    sufficient.”

Commonwealth v. Dailey, 828 A.2d 356, 360 (Pa. Super. 2003).

        Here, the trial court found that while only one of the Alexander factors

was present – Brickhouse was “disproportionally larger or stronger than the

victim” – that factor was significant, particularly because of the 20-year age

difference between the men.         Trial Court Opinion, 3/27/2017, at 9, 11.

Moreover, the court concluded Brickhouse’s actions created a “substantial risk

of death.” Id. at 9. The court explained:

        [Brickhouse] recklessly struck [the victim], risking the elderly man
        falling and hitting his head in an enclosed space after being
        punched in the face by someone 2[0] years [younger] and 6 to 7
        inches taller. [Brickhouse] struck [the victim] in the face while he


                                        - 13 -
J-S59022-17


     was inside a tiny area surrounded by counter tops with ninety
     degree edges and a sink right next to him. Any fall in that area
     carries a substantial likelihood that the individual would strike
     their head on the counters or sink and cause severe damage to
     the head. In this case, [Brickhouse] was lucky that [the victim]
     fell forward on his hands and knees instead of backward where he
     would have struck his head and sustained much more serious
     injuries. …

                                   ****

             Further, while this Court did not find that serious bodily
     injury was actually caused, this Court did state that the facts were
     a close call. [The victim’s] nose was damaged in the punch, and
     is still not straight “because he hasn’t gotten around to [having it
     fixed].” That is a permanent disfigurement from [Brickhouse’s]
     punch. That injury also caused breathing issues for a protracted
     period of time following the punch. [The victim] had headaches
     and blurred vision for several months as well as significant pain.
     While [the victim] denied having memory loss, in response to
     questioning he said he wasn’t “with it” and seemed to lack
     memory of parts of the incident during his testimony. There was
     a prolonged period of time where there was loss of impairment of
     bodily functions, and [the victim’s] nose is still permanently
     disfigured.

            Therefore, while only one Alexander factor is present, it is
     a significant factor. Further, there is a large age difference which
     is not explicitly accounted for in Alexander. Additionally, the
     injuries here were much more significant than a minor nose injury.
     … The addition of these facts and the conditions of the gas station
     interior establish that [Brickhouse] intended to cause serious
     bodily injury, and came very close to actually causing serious
     bodily injury to [the victim]. But for the smallest change in
     circumstance, [the victim] could have fallen backward, struck his
     head on the counter or sink, and died.

Id. at 9-11.

     Brickhouse argues, however, “the trial court improperly imposed liability

not for what happened, but for what could possibly have happened in the

worst-case scenario.” Brickhouse’s Brief at 18. We agree.



                                    - 14 -
J-S59022-17



      Brickhouse delivered one punch to the victim’s face. Although he was

obviously taller and stronger than his victim, Brickhouse did not employ a

weapon, did not make any comments verbalizing his intent, and was not

restrained from further attack.            Indeed, the circumstantial evidence

establishes that Brickhouse only wanted to briefly incapacitate the victim so

that he could steal the lottery tickets.

      Our review of the relevant caselaw leads us to the same conclusion.

See Commonwealth v. Lewis, 911 A.2d 558, 565                 (Pa. Super. 2006)

(defendant, in domestic abuse case, punched the victim twice in the face and

once in the stomach, stopping only when he was told the police were on their

way; victim’s injuries, which led to her being placed on a ventilator, “did create

a substantial risk of death” so that the evidence was “clearly sufficient to

establish that [defendant] causes serious bodily injury or intended to inflict

serious bodily injury to [victim].”); Dailey, supra, 828 A.2d at 361 (although

corrections officer/victim did not suffer serious bodily injury, intent to inflict

such injury found where defendant/prisoner “delivered at least two closed-

fisted blows [to victim] and was forcibly restrained while positioned to

continue the attack.”); Commonwealth v. Caterino, 678 A.2d 389 (Pa.

Super. 1996) (intent to inflict serious bodily injury found where defendant

punched victim in the face, while victim was sitting in driver’s seat of truck,

knocking him down, and then struck him again in the face with beer bottle

when victim sat up; defendant was prepared to strike again but victim grabbed




                                      - 15 -
J-S59022-17



hammer from floor of truck and threw it at defendant before driving away),

appeal denied, 684 A.2d 555 (Pa. 1996).

      The Commonwealth, however, contends this Court’s decision in

Commonwealth v. Burton, 2 A.3d 598 (Pa. Super. 2011) (en banc), appeal

denied, 32 A.3d 1257 (Pa. 2011), is instructive, and “illustrates the significant

danger and potential for injury inherent even in a single-punch surprise attack

on an unsuspecting and unprepared victim, particularly where there is a

relevant age disparity.”     Commonwealth’s Brief at 16.        In Burton, the

defendant was described as “significantly larger and stronger” than the 51-

year-old victim, who was five feet five inches tall and weighed only 162

pounds. Burton, supra, 2 A.3d at 601 (citation omitted). After a brief verbal

altercation, the defendant struck the victim once. However, the blow rendered

the victim unconscious, and resulted in a traumatic brain injury. Id. at 599.

Moreover, the victim’s son testified that after striking the victim, the defendant

stated, “I got you, I told you I was going to get you” and was “smiling and

laughing.” Id. at 600.

      In affirming the defendant’s conviction of aggravated assault, the en

banc panel explained, “[w]hen a victim actually sustains serious bodily injury,

the Commonwealth can, but does not necessarily have to, establish specific

intent to cause such harm.” Id. at 602. Rather, the defendant may be found

guilty if he acted “intentionally, knowingly or recklessly under circumstances

manifesting extreme indifference to the value of human life[.]” 18 Pa.C.S. §

2702(a)(1) (emphasis supplied).        Because the Burton Court found the

                                     - 16 -
J-S59022-17



evidence “unequivocally establishe[d] that the victim sustained serious

bodily[,]”9 injury, Burton is distinguishable from the case sub judice, where

the victim did not sustain serious bodily injury.

        Nevertheless, the Burton Court also held the evidence was sufficient to

establish the defendant intended to cause serious bodily injury to the victim.

See id. at 603-605. While noting the defendant was ten years younger, and

significantly stronger than the victim, the court emphasized the defendant’s

“gleeful remarks upon viewing” the victim’s severe injuries. Id. at 603. The

en banc panel opined:

        There is no doubt that [the defendant] actually sought to hurt [the
        victim]. [The defendant] provoked an altercation with the older,
        lighter, smaller man and landed the blow when the victim was not
        on guard. After the assault, [the defendant] rejoiced that he had
        inflicted the injuries that he caused to the victim.

               In addition, the evidence herein establishes that while
        hospitalized, the victim was in real danger of dying. The medical
        stipulation stated that [the victim] was at a “high risk” of sudden
        and “fatal” deterioration due to one or more of the injuries that he
        sustained in the assault. Thus, this case actually is one where
        death, for some reason, failed to occur despite the fact that the
        injuries could have caused that result.

Id. at 605 (record citation omitted).

        The facts presented in the instant case are readily distinguishable from

those in Burton. Here, Brickhouse punched the older, shorter victim once in

the face. He did not attempt to escalate or continue the altercation when the

victim appeared to rebound from the blow, nor did he make any comment or

____________________________________________


9   Burton, supra, 2 A.3d at 603.

                                          - 17 -
J-S59022-17



act in any way that signified his intent to cause serious bodily injury. Rather,

we conclude the facts herein are more similar to those presented in

Commonwealth v. Robinson, 817 A.2d 1153 (Pa. Super. 2003).

      In Robinson, the victim, a female, accompanied by a male friend, left

the bank with $4,000.00 in cash, which the victim carried in a backpack. Id.

at 1156.   As they turned a corner, heading to their car, three males with

handguns came running towards them. One of the males grabbed the victim’s

backpack, but she attempted to hold on to it. When the victim stumbled to

the ground during the fray, the assailant “struck her in the back with the

handgun resulting in the successful separation of the backpack[.]”         Id. at

1157. The defendant, one of the males involved, was subsequently convicted

of aggravated assault and related charges. See id.

      On appeal, the defendant challenged the sufficiency of the evidence

establishing his intent to inflict serious bodily injury on the victim. See id. at

1159-1161.    The Commonwealth insisted the intent element was satisfied

because the assailant used a blunt object to strike a vital part of the victim’s

body, namely, her back. Indeed, it maintained the victim was “fortunate” not

to have suffered serious bodily injury such as “a broken spine or paralysis.”

Id. at 1159. In rejecting the Commonwealth’s argument, the panel opined:

      The Commonwealth seeks to impose criminal liability upon [the
      defendant], not for what happened, or even for what the assailant
      intended to have happen, but for what could possibly have
      happened in the worse case scenario.

            The Commonwealth’s hypothesis is essentially this: had the
      assailant struck [the victim] in just the right way, she might have

                                     - 18 -
J-S59022-17


      suffered serious injury, that is, a broken spine resulting in
      paralysis. Since this theoretically could have occurred, it must be
      what the assailant intended despite the fact that the victim
      suffered only some temporary pain and discomfort from the blow
      delivered and despite the fact that nothing prevented him from
      inflicting greater injury had he chosen to do so.                 The
      Commonwealth’s primary proposition may be true.                 It is
      conceivable that the blow delivered could have resulted in serious
      bodily injury. However, the fact that such an occurrence could
      have happened-in fact, had a remote possibility of occurring-does
      not mean that the blow was intended to produce that result.
      Again, we must reiterate, since there was not an actual serious
      bodily injury inflicted, intent is what governs the classification of
      the crime committed in striking the blow. More importantly, the
      circumstances of the assault do not support the inference that the
      assailant intended to inflict greater injury than that actually
      inflicted.

            Generally speaking, one is presumed to intend the normal
      consequences of one’s actions. When someone punches another,
      the common experience is that such a blow will deliver pain and
      discomfort, but, unless the deliverer of the blow is a heavyweight
      champ striking a vital portion of the head, there is not an
      expectation that death or serious injury will ensue. This is not to
      say that serious bodily injury could not result from a punch. Under
      rare circumstances, death or serious injury can ensue, even when
      not intended. Nevertheless, while criminal liability might attach
      for the infliction of serious injury or death in this circumstance, it
      is based upon a negligent or reckless infliction of that injury, not
      upon intentional infliction.

Id. at 1159-1160 (footnotes omitted). In vacating the aggravated assault

conviction, the panel concluded, “there is no indication the blow was delivered

for any purpose than to assist in separating the backpack from [the victim’s]

clutches.” Id. at 1161.

      The facts presented herein are closer to those in Robinson and

Alexander, than those in Burton. Brickhouse delivered one punch to the

victim before grabbing two trays of lottery tickets and fleeing the scene. He



                                     - 19 -
J-S59022-17



did not employ a weapon, escalate the attack, or make any threatening

statements. Moreover, as this Court held in Robinson, the fact that the victim

could have suffered devastating injuries had he struck a cabinet or sink, is

of no moment.         The evidence simply does not support a finding that

Brickhouse acted with the specific intent to cause serious bodily injury, and

accordingly, we are constrained to vacate the conviction of aggravated

assault.

        We recognize that our decision to affirm Brickhouse’s conviction of

robbery under Section 3701(a)(1)(ii), might appear to be inconsistent with

our decision to vacate his conviction of aggravated assault.     However, we

disagree. Simply because Brickhouse intended to “put [the victim] in fear

of immediate serious bodily injury,”10 does not mean he actually intended to

inflict serious bodily injury upon the victim. As explained supra, the evidence

establishes that Brickhouse’s aggressive act was intended to intimidate and

scare the victim so that he steal the lottery tickets; there was no evidence he

intended to cause serious or permanent injuries to the victim. Because our

reversal of the aggravated assault conviction will upset the trial court’s

sentencing scheme,11 we vacate the judgment of sentence and remand for




____________________________________________


10   18 Pa.C.S. § 3701(a)(1)(ii).

11 The trial court imposed a consecutive term of one to two years’
imprisonment on Brickhouse’s conviction of aggravated assault.


                                          - 20 -
J-S59022-17



resentencing. See Commonwealth v. Serrano, 61 A.3d 279, 287-288 (Pa.

Super. 2013).

     In his third and final issue, Brickhouse argues it was improper for the

trial court to impose a “second strike” mandatory minimum sentence of 10 to

20 years’ imprisonment on his robbery conviction because the Commonwealth

failed to comply with the notice requirements of 42 Pa.C.S. § 9714(d).

Brickhouse’s Brief at 29-30.

     Section 9714 provides for a mandatory minimum sentence of ten years’

incarceration upon a defendant’s second conviction of a crime of violence. 42

Pa.C.S. § 9714(a)(1). Here, Brickhouse’s conviction of robbery, in the present

case, constituted a “second strike” under Section 9714 because he had a prior

conviction of robbery in 1990.    See Commonwealth’s Amended Notice of

Intent to Seek Mandatory Sentences, 2/2/2017, at 1-2. See also 42 Pa.C.S.

§ 9714(g).    However, Brickhouse insists he is entitled to relief from the

mandatory minimum sentence because the Commonwealth failed to comply

with the notice requirements under the statute. Subsection (d) requires that

“reasonable notice of the Commonwealth’s intention to proceed under this

section shall be provided after conviction and before sentencing.” 42 Pa.C.S.

§ 9714(d). Brickhouse argues the Commonwealth’s notice, provided both the

day before sentencing (which incorrectly charged him with a “third strike”)

and the morning of sentencing (which correctly charged him with a “second

strike”), did not constitute reasonable notice under the statute.        See




                                    - 21 -
J-S59022-17



Brickhouse’s Brief at 29-30. Accordingly, he contends it was improper for the

trial court to impose the mandatory minimum sentence.

        We find no relief is warranted. As the trial court explains in its opinion,

Brickhouse was aware the Commonwealth intended to seek a mandatory

minimum sentence pursuant to Section 9714. In fact, the issue was discussed

during Brickhouse’s trial, although at that time, the Commonwealth

mistakenly believed the present conviction would be his “third strike.” See

Trial   Court   Opinion,   3/27/2017,     at     13;   N.T.,   9/6/2016,   at   12-18.

Furthermore, when Brickhouse’s counsel complained of the inadequate notice

at the sentencing hearing, the prosecutor informed the trial court that while

the Commonwealth did not file a formal notice until the day before the

sentencing hearing, the Commonwealth had “intentionally withheld filing that

mandatory [notice]” because they had been having ongoing discussions with

defense counsel in an attempt to “try and resolve the case.” N.T., 2/2/2017,

at 10. Furthermore, the Commonwealth insisted, and the trial court agreed,

that Brickhouse’s remedy, if any, would be a continuance of the sentencing

hearing, which he did not request. See id. Accordingly, the trial court found

Brickhouse had “more than sufficient notice to prepare a defense and the

[Commonwealth’s Section 9714] notice was reasonable.” Trial Court Opinion,

3/27/2017, at 14. Brickhouse provides us with no authority demonstrating

the court’s ruling was in error or an abuse of discretion. Accordingly, we find

no relief is warranted on this claim.




                                        - 22 -
J-S59022-17



     Therefore, because we conclude Brickhouse’s conviction of aggravated

assault was not supported by sufficient evidence, we vacate that conviction

and remand for resentencing. In all other respects, we affirm.

     Judgment of sentence affirmed in part, and vacated in part.      Case

remanded for resentencing. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2017




                                   - 23 -